Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 17168646 application filed 02/05/2021.
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14,16,17,18,19,20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 14 has the phrase, “the porous support," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “porous substrate” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 16 has the phrase, “the range of about 0.5," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to a previous range (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 16 has the phrase, “the range of about 5," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to a previous range (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 16 has the phrase, “the range of about 10," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to a previous range (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 10, 11, 12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fabrication of Yttrium-Doped Barium Zirconate for High Performance Protonic Ceramic Membranes (herein known as COORS).

With regard to claim 1, COORS teaches a porous membrane capable of non-specific useful for steam separation, especially at fig 18, pg 91 para 1, pg 101 para 2; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
COORS teaches (a) a non-specific shaped, porous "support" (substrate) comprising a composite of a "Ni" (metal) and a perovskite ceramic material of formula "BZCY72" which is within the claimed range Ba(CexZr1-x-nYn)O3-δ,, especially at fig 18, pg 91 para 1, pg 101 para 2
 (b) a dense film of "BZCY72" (which is within the claimed range the perovskite ceramic material of formula Ba(CexZr1-x-nYn)O3-δ) contacting and covering a surface of the shaped, porous substrate, especially at fig 18, pg 91 para 1, pg 101 para 2

With regard to claim 2, COORS teaches 
wherein x is within the claimed range, especially at fig 18, pg 91 para 1, pg 101 para 2

With regard to claim 3, COORS teaches 
wherein x is within the claimed range, especially at fig 18, pg 91 para 1, pg 101 para 2

With regard to claim 4, COORS teaches 
n is 0.1, which is taken with the claimed scope, especially at fig 18, pg 91 para 1, pg 101 para 2

With regard to claim 5, COORS teaches 
wherein x is within the claimed range; n is 0.1, which is taken with the claimed scope, especially at fig 18, pg 91 para 1, pg 101 para 2

With regard to claim 6, COORS teaches 
wherein x is within the claimed range; n is 0.1, which is taken with the claimed scope, especially at fig 18, pg 91 para 1, pg 101 para 2

With regard to claim 7, COORS teaches 
wherein the metal is Ni, especially at fig 18, pg 91 para 1, pg 101 para 2

With regard to claim 10, COORS teaches 
wherein the porous substrate has a thickness within the claimed range, especially at fig 18, pg 91 para 1, pg 101 para 2

With regard to claim 11, COORS teaches 
wherein the dense film has a thickness within the claimed range, especially at fig 18, pg 91 para 1, pg 101 para 2

With regard to claim 12, COORS teaches 
wherein the porous substrate has a thickness within the claimed range, especially at fig 18, pg 91 para 1, pg 101 para 2
wherein the dense film has a thickness within the claimed range, especially at fig 18, pg 91 para 1, pg 101 para 2

With regard to claim 15, COORS teaches 
wherein the membrane is in the shape of a tube and the dense film is on the interior of the tube, especially at fig 18, pg 91 para 1, pg 101 para 2


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabrication of Yttrium-Doped Barium Zirconate for High Performance Protonic Ceramic Membranes (herein known as COORS) in view of "Galvanic hydrogen pumping in the protonic ceramic perovskite BaCe0:2Zr0:7Y0:1O3−δ" (herein known as ROBINSON-Galvanic).

With regard to claim 8, COORS does not specifically teach wherein the porous substrate has a porosity in the range of about 10 to about 40 volume percent. 
But, ROBINSON-Galvanic teaches wherein the porous substrate has a porosity within the claimed range, especially at fig 1, pg 102 col 2 para 2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide COORS with wherein the porous substrate has a porosity within the claimed range of ROBINSON-Galvanic for the benefit of a substrate sufficient to form a "dense membrane with defect free grain boundaries and without pinholes," as taught by ROBINSON-Galvanic, especially at pg 102 col 2 para 2

With regard to claim 9, COORS does not specifically teach wherein the porous substrate has a porosity of about 30 volume percent. 
But, ROBINSON-Galvanic teaches wherein the porous substrate has a porosity within the claimed range, especially at fig 1, pg 102 col 2 para 2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide COORS with wherein the porous substrate has a porosity within the claimed range of ROBINSON-Galvanic for the benefit of a substrate sufficient to form a "dense membrane with defect free grain boundaries and without pinholes." as tuaght by ROBINSON-Galvanic, especially at pg 102 col 2 para 2

With regard to claim 13, COORS does not specifically teach wherein the porous substrate comprises about 25 to about 100 percent by weight (wt%) of the perovskite and about 0 to about 75 wt% of the metal. 
But, ROBINSON-Galvanic teaches wherein the porous substrate comprises percent by weight (wt%) of the perovskite within the claimed range wt% of the metal within the claimed range, especially at pg 99 col 2 para 2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide COORS with wherein the porous substrate comprises percent by weight (wt%) of the perovskite within the claimed range wt% of the metal within the claimed range of ROBINSON-Galvanic for the benefit of a membrane with "long-term chemical and mechanical stability" as taught by ROBINSON-Galvanic, especially at pg 99 col 1 para 1

With regard to claim 14, COORS does not specifically teach wherein the porous support comprises about 40 wt% of the perovskite and about 60 wt% of the metal.  
But, ROBINSON-Galvanic teaches wherein the porous substrate comprises percent by weight (wt%) of the perovskite within the claimed range wt% of the metal within the claimed range, especially at pg 99 col 2 para 2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide COORS with wherein the porous substrate comprises percent by weight (wt%) of the perovskite within the claimed range wt% of the metal within the claimed range of ROBINSON-Galvanic for the benefit of a membrane with "long-term chemical and mechanical stability" as taught by ROBINSON-Galvanic, especially at pg 99 col 1 para 1

Claim(s) 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabrication of Yttrium-Doped Barium Zirconate for High Performance Protonic Ceramic Membranes (herein known as COORS) in view of "Galvanic hydrogen pumping in the protonic ceramic perovskite BaCe0:2Zr0:7Y0:1O3−δ" (herein known as ROBINSON-Galvanic) and "Fabrication and Performance of Tubular, Electrode-Supported BaCe0.2Zr0.7Y0.1O3–δ Fuel Cells" (herein known as ROBINSON-Fabrication), as evidenced by "Development of Cu-based Anodes for BZCY72 Proton Ceramic Membrane Reactors" (herein known as ROBINSON-Development).

With regard to claim 16, COORS teaches a porous membrane capable of non-specific useful for steam separation, especially at fig 18, pg 91 para 1, pg 101 para 2; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
COORS teaches (a) a non-specific shaped, porous "support" (substrate) comprising a composite of a "Ni" (metal) and a perovskite ceramic material of formula "BZCY72" which is within the claimed range Ba(CexZr1-x-nYn)O3-δ,, especially at fig 18, pg 91 para 1, pg 101 para 2
(b) a dense film of "BZCY72" (which is within the claimed range the perovskite ceramic material of formula Ba(CexZr1-x-nYn)O3-δ) contacting and covering a surface of the shaped, porous substrate, especially at fig 18, pg 91 para 1, pg 101 para 2
 COORS does not specifically teach wherein a substrate has a thickness within the claimed range 
But, ROBINSON-Fabrication teaches wherein a substrate has a thickness within the claimed range, especially at abstract 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide COORS with wherein a substrate has a thickness within the claimed range of ROBINSON-Fabrication for the benefit of sufficient "mechanical support", as tuaght by ROBINSON-Fabrication, especially at 2.1 para 1
 COORS does not specifically teach "BCZY27"(BZCY72) film has a thickness in the claimed range 
But, ROBINSON-Fabrication teaches "BCZY27"(BZCY72) film has a thickness in the claimed range, especially at abstract; 
[As evidenced by, ROBINSON-Development which states at "BZCY72 (BCZY27)", especially at section VI point 3]
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide COORS with "BCZY27"(BZCY72) film has a thickness in the claimed range of ROBINSON-Fabrication for the benefit of sufficient "high protonic conductivity", as taught by ROBINSON-Fabrication, especially at section 1 para 1
 COORS does not specifically teach the porous substrate has a porosity in the range of about 10 to about 40 volume percent, 
But, ROBINSON-Galvanic teaches wherein the porous substrate has a porosity within the claimed range, especially at fig 1, pg 102 col 2 para 2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide COORS with wherein the porous substrate has a porosity within the claimed range of ROBINSON-Galvanic for the benefit of a substrate sufficient to form a "dense membrane with defect free grain boundaries and without pinholes" as taught by ROBINSON-Galvanic, especially at pg 102 col 2 para 2
 COORS does not specifically teach and the porous substrate comprises about 25 to about 100 percent by weight (wt%) of the perovskite 
But, ROBINSON-Galvanic teaches wherein the porous substrate comprises percent by weight (wt%) of the perovskite within the claimed range wt% of the metal within the claimed range, especially at pg 99 col 2 para 2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide COORS with wherein the porous substrate comprises percent by weight (wt%) of the perovskite within the claimed range wt% of the metal within the claimed range of ROBINSON-Galvanic for the benefit of a membrane with "long-term chemical and mechanical stability" as taught by ROBINSON-Galvanic, especially at pg 99 col 1 para 1
COORS teaches wherein the metal is Ni, especially at fig 18, pg 91 para 1, pg 101 para 2

With regard to claim 19, COORS teaches
 wherein the metal is Ni, especially at fig 18, pg 91 para 1, pg 101 para 2

With regard to claim 20, COORS teaches wherein the membrane is in the shape of a tube, especially at fig 18, pg 91 para 1, pg 101 para 2; 
COORS does not specifically teach whether the dense film is in the interior of the tube 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide of COORS with the dense film is in the interior of the tube of COORS since there is a limited number of configurations of whether the dense film is in the interior or the exterior of the tube, and the claimed arrangement does not require undo experimentation to find as a workable solution

Allowable Subject Matter
Claim(s) 17,18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776